464 F.2d 1034
James Donald BROWN, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of AdultCorrections, State of Florida, Defendant-Appellee.
Nos. 27906, 27907 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

James Donald Brown, pro se.
Robert L. Shevin, Atty. Gen., James R. Yon, Asst. Atty. Gen., Tallahassee, Fla., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
James Donald Brown, an inmate of the Florida State Prison at Raiford, filed two separate civil rights complaints seeking injunctive relief and money damages for asserted deprivations of Federal constitutional rights resulting from (i) the State's failure to provide him with ball point pens for use in corresponding with the courts, (ii) prison censorship of mail that allegedly interfered with his right of free access to the courts, (iii) allegedly unreasonable restrictions on the use of law books and other legal materials in the prisoner's cell, and (iv) restrictions on exercise and other privileges that allegedly constituted cruel and unusual punishment within the prohibition of the Eighth Amendment.


2
We agree with the District Court's conclusion that the alleged discrimination in providing ball point pens does not raise a substantial Federal question.  As for the remaining allegations we vacate the District Court's orders summarily dismissing the complaints and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir. 1972, 461 F.2d 1080 and companion cases.


3
Affirmed in part; vacated and remanded in part.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I